Citation Nr: 1216860	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-06 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 22, 2010 for bilateral pes planus and mild osteoarthritis.  

2.  Entitlement to an initial rating in excess of 30 percent since April 22, 2010 for bilateral pes planus and mild osteoarthritis.  

3.  Entitlement to an initial compensable rating for right hallux valgus, prior to October 1, 2007.  

4.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus, since October 1, 2007.  

5.  Entitlement to a separate rating for left hallux valgus.  

6.  Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral pes planus, hallux valgus, with mild osteoarthritis, and assigned a noncompensable rating, effective December 20, 1999.  During the course of this appeal, the RO granted a 10 percent rating for bilateral pes planus, hallux with mild osteoarthritis, effective December 20, 1999.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2008.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claim for further development in March 2010.  

Thereafter, the Appeals Management Center (AMC), pursuant to Esteban v. Brown, 6 Vet.App. 259 (1994) (where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlap), separately rated the Veteran's right hallux valgus with a noncompensable rating, effective December 20, 1999.  An evaluation of 100 percent was assigned effective June 12, 2007, based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from October 1, 2007, following the end of his convalescence period.  An additional total evaluation (100 percent) was assigned effective June 4, 2010, based on surgical treatment necessitating convalescence.  The 10 percent rating was resumed from August 1, 2010, following the Veteran's period of convalescence.  

Additionally, the Veteran's bilateral pes planus condition was recharacterized as bilateral pes planus and mild osteoarthritis with left hallux valgus, rated as 10 percent, effective June 12, 2007.  A 30 percent rating was assigned, effective April 22, 2010.  

It is important to note that the Veteran's left hallux valgus was not separately evaluated from his bilateral pes planus and mild osteoarthritis.  Therefore, whether a separate rating is warranted for left hallux valgus is still in appellate status.  

By rating decision of April 2011, the Veteran's right hallux valgus, now characterized as right hallux valgus, status post osteotomy and arthrodesis with mild osteoarthritis was increased temporarily to 100 percent based on convalescence from August 1, 2010 to October 1, 2010.  The 10 percent rating was restored effective October 1, 2010.  

In November and December 2011, the Veteran submitted additional evidence to the Appeals Management Center (AMC) and to the Board.  The Claims file includes an October 2010 waiver letter in which the Veteran stated that he waived his right to have his case remanded to the RO and that he wanted the Board to consider any additional evidence that he would submit.  Thus, the Board has considered this additional evidence, in particular, a September 2011 x-ray study.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral foot disabilities, which include pes planus, hallux valgus, and osteoarthritis, are more severe than the current evaluations reflect.  During the pendency of this appeal, the Veteran's appeal was remanded for further development.  Pursuant to partial development, the Veteran's right hallux valgus was separately rated from his bilateral pes planus disability.  However, the left foot hallux valgus was not addressed in that regard and is still part and parcel of his bilateral pes planus disability.  This needs to be addressed on appeal to determine if a separate rating is warranted for the left foot hallux valgus.  

Additionally, during the March 2010 remand, the Veteran underwent a VA examination in April 2010.  During that examination, the Veteran's right hallux valgus was examined and evaluated.  The left foot hallux valgus, for which the Veteran is service-connected, was not addressed.  Additionally, the Veteran indicated during his May 2008 Travel Board hearing that he wears orthotics and corrective shoes.  The examiner did not indicate that the Veteran wore orthotics, indicating "none" and also did not indicate whether the Veteran's pes planus was improved by orthopedic shoes or appliances.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. See 38 C.F.R. § 4.2  (2011).  Because the April 2010 VA examination report did not address the evaluation of the Veteran's left hallux valgus, which is part of his service-connected disability, and did not address whether his orthopedic shoes and orthotics improve his bilateral pes planus, the examination report is not sufficient in detail and the Veteran should be provided a fully informed examination.  

Moreover, a September 2011 X-ray examination shows non nonunion at the surgical site of the first metatarsal of the right foot.  It is important that the RO review the record and determine, pursuant to Esteban, whether the Veteran is entitled to a separate evaluation or different evaluation for tarsal or metatarsal bones, malunion of or nonunion of, under Diagnostic Code 5283.  The examiner should address this finding in the examination report and indicate the severity of the malunion and whether it is a separate manifestation of a foot disability or it overlaps an already diagnosed foot disability.  

Furthermore, the Veteran indicated at his May 2008 Travel Board hearing that he received ongoing treatment from S.S., DPM.  He stated that he was treated by Dr. S.S. every two to three weeks.  He stated at that time, that his next appointment was for June 11, 2008.  In an August 2010 Report of General Information, the Veteran requested VA provide his medical records from this private physician.  It is clear that the Veteran believes that his records have been obtained by VA.  Those records could be relevant to the issues on appeal and the only records from this physician were surgical records of June 2007, already previously of record.  An attempt to obtain these records should be made.  

The claims file also reflects that the Veteran has received VA medical treatment for his bilateral foot disability from VA.  Indeed, as the claims file only includes treatment records from VA dated up to May 2010, any additional records from VA regarding treatment for his bilateral foot disability(ies) should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Finally, the Veteran's representative has indicated in a June 2011 Written Brief Presentation that the Veteran's bilateral foot disability has progressively worsened, that the Veteran is medically retired, and it has been attributed that his bilateral foot disability is a reason he is no longer employable.  The representative has requested that TDIU benefits be considered.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on these assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is properly before the Board by virtue of his increased-rating claim pursuant to Rice. 

Having determined that the issue of TDIU is properly raised by the record, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2011).  

Given the foregoing, a VA examination and opinion should be provided to determine whether his service-connected disability(ies), render him unable to secure or follow a substantially gainful occupation.  Therefore, the VA examination and a requisite opinion are also required to determine, to the extent possible, whether his service-connected disability(ies) preclude substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:


1.  After obtaining an appropriate release of information from the Veteran, the AMC/RO should seek the medical records of the Veteran from June 2007 to the present from S.S., DPM, Ankle and Foot Associates; regarding treatment of the Veteran's service-connected bilateral foot disabilities, and associate those records with the claims folder.  Any negative development should be included in the claims file.

2.  Obtain VA treatment records pertaining to treatment for the service-connected bilateral foot disability for the period from May 2010 to the present, if any, and associate those records with the claims folder.  Any negative development should be included in the claims file.

3.  The Veteran should undergo a VA podiatric/orthopedic examination to determine the current severity of the Veteran's service-connected bilateral foot disability.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, to include x-ray testing and range of motion studies, should be obtained, and the examiner should review the results of any testing prior to completing the report.  The examiner should make specific findings concerning the Veteran's bilateral foot disability as follows:

a) The examiner should list all impairments due to the Veteran's service-connected bilateral pes planus and mild osteoarthritis of the feet, and for right and left hallux valgus. 

b) The examiner should state whether pes planus is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, no improved by orthopedic shoes or appliances.  

c) The examiner should state whether pes planus is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

d) Whether the left hallux valgus has been operated on with resection of the metatarsal head or, if not state whether it is severe-if equivalent to amputation of the great toe.  

e.) Whether there is malunion or nonunion of the metatarsal bone of the right great toe and if so, is moderate, moderately severe, or severe in degree.  The examiner should consider the findings of a September 2011 VA x-ray report that indicates that there is nonunion of the first metatarsal at the surgical site.  The examiner should indicate whether this is a separate and distinct manifestation of the right foot disability or whether it overlaps symptomatology already diagnosed.  

f)  The examiner should address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995).  

The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide opinions as to whether the Veteran's service- connected foot disabilities alone, or in the aggregate, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  In this regard, the examiner must discuss how the impairment associated with his service connected bilateral pes planus and bilateral hallux vagus affects his ability to engage in sedentary and manual labor type of positions.  All opinions provided must include an explanation of the bases for the opinion.  The report must be typed.  

4.  Then, readjudicate all the issues on appeal, to include the issue of entitlement to TDIU, a separate rating for hallux valgus of the left foot, and whether malunion or nonunion of the metatarsal bones of the right foot should be separately rated.  If any benefit sought on appeal is not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

